Title: From George Washington to George Clinton, 5 April 1779
From: Washington, George
To: Clinton, George


Dr Sir.
Head Quarters Middlebrook. 5th April 1779.
The time not being very remote, in which our intended operations must commence—it is necessary to put some of the troops designed for the expedition in motion, to the several points from whence they are to operate. In consequence of this—the troops now at Minisink will be immediately ordered from that post. As this circumstance may create apprehensions in the minds of the people for their safety; and of course check the spirit of agriculture; I would submit to your Excellencys consideration, the precaution of keeping up a proper confidence, by means of a small party of Militia.
Although the country will, in effect, derive greater security and protection, in the removal of the troops, than by their continuance; yet as it may not be altogether politic to make a whole frontier sensible of this, you will judge of the propriety of the measure for avoiding it.
I have written to Governor Livingston on the subject, submitting to his discretion the calling in a party of Militia, on the troops leaving the Minisink.
I would just beg leave to observe, that I have not received your sentiments on my letter of the 15 & 16th Ultimo, and am—Dear sir your most hble servt
Go: Washington

P.S. After closing the above I had the pleasure of your two favors of the 18th & 21st of March Ulto.

